In Frank Oil Co. v. Belleview Gas   Oil Co., 29 Okla. 719,119 P. 260, 43 L. R. A. (N. S.) 487, the provision of the gas and oil lease under consideration was:
"If no well is commenced on said premises within one year from this date, then this grant shall become null and void, unless second party shall pay to the first party $80 for each year thereafter such completion is delayed, said rental to be paid quarterly in advance."
The provision is practically the same as in the case at bar, and in construing it the court say:
"Here we have a contract that is unilateral; the lessee being bound to do nothing, except at his own option. It has expended no money by way of developing the lessor's property. The well that was sunk on the Gibson tract was in all probability sunk in accordance with a contract made with the owner thereof to prevent a forfeiture of that lease and such was in all probability the case where other wells were sunk on adjoining lands. The lessor had no direct interest, so far as this record discloses, in the development of the Gibson tract. This contract clearly contemplated the exploration for oil as a speculation or promotion an the part of the lessee, which is permissible under the law. The consideration for the first year's delay in making this development on lessor's tract was $200 cash in hand paid, and the commencement within 30 days from the date of the lease of the sinking of a well on the Gibson tract. That year elapsed, and no well was sunk or begun on the tract of the lessor. The lessee had the option to be allowed additional *Page 14 
time as delay in the exploring of lessor's tract by paying to the lessor $80 for each year thereafter such completion was delayed; such delay money to be paid quarterly in advance. This lease being an option, is the anomalous construction to be here adopted of the language 'then this grant shall become null and void unless second party shall pay to the first party eighty ($80.00) dollars for each year thereafter such completion is delayed, said rental to be paid quarterly in advance,' so as to change this part of the lease from an option to a tenancy, creating the relation of landlord and tenant for a year when the first quarterly payment in advance is made, thereby obligating the lessee to pay the other three quarterly payments? This would violate the settled rule of construction that an option is to be construed liberally in favor of the party granting it and strictly against the holder thereof."
In Barnsdale v. Owen, 200 Fed. 519, 118 C. C A. 623, the court say:
"An agreement in the form of a lease for a limited term of years, such as these were, granting the right to explore for gas and oil, and to retain that found and extracted, is of a peculiar class. The interest of the lessee is more like a license than an estate in the land itself."
In Kolachny v. Galbreath, 26 Okla. 722, 110 P. 902, 38 L. R. A. (N. S.) 451, it is held:
"When contracts are optional in respect to one party, they are strictly construed in favor of the party that is bound and against the party that is not bound."
And in Deming Investment Co. v. Lanham, 36 Okla. 773,130 P. 260, 44 L. R. A. (N. S.) 50, quoting from Thornton's Law Relating to Oil and Gas, it is said:
"Forfeitures, however, on the part of the lessee in a gas or oil lease, which arise by reason of his neglect to develop or operate leased premises are rather favored by *Page 15 
the law, because of the peculiar character of the product to be provided."
And see Cohn v. Clark, 48 Okla. 500, 150 P. 467.
It is true that in Frank Oil Co. v. Belleview Gas   Oil Co.,supra, it is said:
"This contract having been entered into prior to the erection of the state, section 1118, Compiled Laws of Oklahoma 1909 (Rev. Laws 1910, sec. 968), which provides, 'Time is never considered as of the essence of a contract, unless by its terms expressly so provided,' has no application," etc.
But this statute does not mean that time is never the essence of a contract, unless these words are used in it. In Cooper v.Ft. Smith   W. R. Co., 23 Okla. 139, 99 P. 785, it is held:
"Although it is provided (Wilson's Rev.   Ann. St. 1903, sec. 809) that 'Time is never considered as of the essence of a contract, unless by its terms expressly so provided,' no particular form of expression is required, but it must appear from the express provisions contained in such contract that it was the intention of the parties thereto that time should be the essence thereof." Federal Trust Co. v. Coyle, 34 Okla. 635,126 P. 800; Green Duck Co. v. Patterson, 36 Okla. 392,128 P. 703.
The language of this contract is set out above, and, in our opinion, brings it within the reasoning of the above citations.
Apply the principles settled in these cases to the case at bar. The plaintiffs in error had only a license to explore the land for gas and oil for the time mentioned in the lease, with an option to extend the license upon the payment of the sums provided in the lease at the time therein set out. The plaintiffs in error never took possession, *Page 16 
did nothing towards exploring the land for gas and oil, and failed to secure a prolongation of their license by making the payment for this privilege at the agreed time. As construed by this court in the cases above cited, the legal effect of the contract was that, if a well was not drilled on the land in one year from the date of the contract, the agreement should be null and void, but with an option to the plaintiffs in error to continue their license under the agreement by paying in advance a rental of $2.50 per acre for the first year, and $5 per acre thereafter until a well was drilled or the lease canceled. They now ask this court to change their contract by allowing them to pay the sum for the extension of the option to some other time than that specified in the contract. This we cannot do under the evidence in this case.
The plaintiffs in error contend that the forfeiture cannot be upheld in this case, because the defendant in error failed to give notice of his intention to take advantage of the failure to pay the money when, by the terms of the contract, it was payable. But we can see no merit in this position. The contract did not provide for notice, and the plaintiffs in error knew what the contract provided as well as the defendant in error did. Should we now decide that notice was necessary before the defendant in error could declare the forfeiture, we would be adding something to the contract which the parties did not see fit to incorporate in it. Plaintiffs in error cite Sayers v.Kent, 201 Pa. 38, 50 A. 296, but that case does not apply, because of the payment of the money into the bank prior to expiration of the time limited in the contract. Steiner v.Marks, 172 Pa. 400, 33 A. 695, is also cited by plaintiffs in error, but it has no application, as in that case the lessor told the lessee that a day or two *Page 17 
in the payment of the money made no difference, and on the last day provided for the payment in the contract purposely absented himself so as to prevent the money from being paid. We find nothing in the conduct of the defendant in error which would make this case applicable.
It is also contended by the plaintiffs in error that by providing in the lease that the payment might be made to the Central National Bank, the bank was constituted the agent of the lessor, and it was given authority to waive the forfeiture by receiving the money after the specified time. But in our opinion, there was no question of agency in the matter. The contract provided, for the convenience of the parties, that a deposit in the bank to the credit of the lessor should be a sufficient compliance with the contract. Undoubtedly such a deposit before the right to a forfeiture had accrued would have been a fulfillment of the conditions of the contract, and would have prevented a forfeiture. But we look in vain for any authority given the bank to waive any rights of the lessor. In fact, under the provisions of the contract, and in the absence of any other evidence, the bank was only a depository, agreed upon by the parties as a convenient place in which to deposit the money due the plaintiff, but with no authority to waive any rights of either party, or to bind either party further than to receive the money when paid. If the money had been deposited in the bank before the expiration of the time limit, it would have been a sufficient compliance with the terms of the contract; otherwise it is not.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered. *Page 18